Exhibit 10.22
PACKAGING CORPORATION OF AMERICA
RESTRICTED STOCK AWARD AGREEMENT
FEBRUARY 2011 RETENTION AWARDS
     RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) dated as of—, 2011, by
and between Packaging Corporation of America, a Delaware corporation (the
“Company”), and [—] (the “Executive”).
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. RETENTION AWARD. Upon the date of this Agreement (the “Effective Date”),
the Company has awarded the Executive a restricted stock award (the “Retention
Award”) under the Company’s Amended and Restated 1999 Long-term Equity Incentive
Plan (the “Plan”) (i) for [—] shares of the Company’s common stock, (ii) with
one-third of the award to become vested on each of the first three anniversary
dates of the Effective Date (subject to continued employment on each applicable
vesting date and as otherwise required under the terms of the Plan), and (iii)
with such other terms and conditions as are set forth in a restricted stock
award agreement consistent with the Company’s standard form of restricted stock
award agreement customarily used for other awards under the Plan, as attached
hereto as Exhibit A.
     2. COVENANTS OF EXECUTIVE.
     (a) CONFIDENTIALITY. During the course of the Executive’s employment with
the Company, the Executive will learn confidential information regarding the
Company. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any of its affiliates, or received from third parties
subject to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information).
     (b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm

1



--------------------------------------------------------------------------------



 



to the Company. Accordingly, until the earlier of (i) the date that is two
(2) years after the date of termination of the Executive’s employment with the
Company (howsoever such termination occurs) and (ii) the third anniversary of
the Effective Date (the period between the Effective Date and such earlier date
being the “Restricted Period”), the Executive agrees that the Executive will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in competition with any
material business of the Company or any affiliate or in any other material
business in which the Company or any affiliate has taken material steps and has
material plans, on or prior to the date or termination, to be engaged in on or
after such date, in any locale of any country in which the Company or such
affiliate conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its affiliates, so
long as the Executive has no active participation in the business of such
corporation.
     (c) NONSOLICITATION; NONINTERFERENCE. During the Restricted Period, the
Executive agrees that the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any customer of the Company or an affiliate to purchase goods or services
then sold by the Company or any affiliate from another person, firm, corporation
or other entity or assist or aid any other person or entity in identifying or
soliciting any such customer, (ii) solicit, aid or induce any employee,
representative or agent of the Company or any affiliate to leave such employment
or retention or, in the case of employees, to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or any affiliate, or hire or retain any such
employee, or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any affiliate and any
of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 2(c) while so
employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 2(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Company or affiliate-related individuals or entities.
     (d) NONDISPARAGMENT. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company. The Company agrees to direct its executive officers and members of its
board of directors not to, while employed by the Company or serving as a
director of the Company, as the case may be, make negative comments about the
Executive or otherwise disparage the Executive in any manner that is likely to
be harmful to the Executive’s business or personal reputation. The foregoing
shall not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s executive officers
and

2



--------------------------------------------------------------------------------



 



directors shall not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company.
     (e) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive
gives the Company assurance that the Executive has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 2. The Executive agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their trade secrets and confidential information and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Executive further covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 2, other than in response to an attempt by
the Company or an affiliate to enforce such covenants against the Executive. It
is also agreed that the affiliates will have the right to enforce all of the
Executive’s obligations to such affiliates under this Agreement, including
without limitation pursuant to this Section 2.
     (f) REFORMATION. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.
     (g) TOLLING. In the event of any violation of the provisions of this
Section 2, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 2 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
     (h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
hereof shall survive the termination of the Executive’s employment with the
Company and shall be fully enforceable thereafter.
     3. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 2 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available. In the event that a court of competent jurisdiction
determines that Executive has breached any of the provisions of Section 2, the
Retention Award shall be forfeited.

3



--------------------------------------------------------------------------------



 



     4. NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 4, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to all or substantially all of its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.
     5. NOTICES. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

         
 
  If to the Executive:    
 
       
 
  To the address shown in the books and records of the Company.    
 
       
 
  If to the Company:    
 
       
 
  Packaging Corporation of America    
 
  1900 West Field Court    
 
  Lake Forest, Illinois 60045    
 
  Attention: General Counsel    

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     6. SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.
     7. SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
     8. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



     9. GOVERNING LAW; DISPUTE RESOLUTION. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Illinois (without regard to its choice of law provisions). Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Illinois, County of Lake or the United States District Court for
the Northern District of Illinois and the appellate courts having jurisdiction
of appeals in such courts. In that context, and without limiting the generality
of the foregoing, each of the parties hereto irrevocably and unconditionally
(a) submits in any proceeding relating to this Agreement, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Illinois, County of Lake,
the court of the United States of America for the Northern District of Illinois,
and appellate courts having jurisdiction of appeals from any of the foregoing,
and agrees that all claims in respect of any such Proceeding shall be heard and
determined in such Illinois State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE PERFORMANCE
UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the Executive’s or the Company’s address as
provided in Section 5 hereof, and (e) agrees that nothing in this Agreement
shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Illinois. Each party shall be responsible
for its own legal fess incurred in connection with any dispute hereunder.
     10. MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or director as may be
designated by the Company’s board of directors. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Executive and the Company with respect
to the subject matter hereof, whether written or oral; except that this
Agreement is not intended to supersede or modify the Employee Agreement on
Inventions, Improvements, Discoveries, and Proprietary Information and the
Employment Relationship, dated _________, between Executive and the Company,
which shall remain in full force and effect. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
     11. EXECUTIVE REPRESENTATIONS. The Executive represents and warrants to the
Company that (a) the Executive has the legal right to enter into this Agreement
and to

5



--------------------------------------------------------------------------------



 



perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s obligations hereunder.
The Executive understands that the foregoing representations are a material
inducement to the Company entering into this Agreement.
     12. FURTHER ASSURANCES. The Company and the Executive shall cooperate with
each other and do, or procure the doing of, all acts and things, and execute, or
procure the execution of, all documents, as may reasonably be required to give
full effect to this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              PACKAGING CORPORATION OF AMERICA


 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
            EXECUTIVE


 
             
 
 
[               ]
 



Retention Agreement Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Packaging Corporation of America
1999 Long-Term Equity Incentive Plan
Form of Restricted Stock Award Agreement
By this agreement, Packaging Corporation of America grants to [NAME] the
following restricted shares of the Company’s common stock, $.01 par value,
subject to the terms and conditions set forth below, in the attached Plan
Prospectus, and in the PCA 1999 Long-Term Equity Incentive Plan, as may from
time to time be amended and/or restated, all of which are an integral part of
this Agreement. A copy of the 1999 Long-Term Equity Incentive Plan may be
obtained from the Company upon request.
Grant Date
Number of Restricted Shares Awarded
Fair Market Value at Grant
Restriction expires.
Certificates representing Shares of restricted stock granted under the Plan will
be held in escrow by the Company on the participant’s behalf during any period
of restriction and will bear an appropriate legend specifying the applicable
restrictions thereon, and the participant will be required to execute a blank
stock power therefore. During the period of restriction the participant shall
have all of the rights of a holder of Common Stock, including but not limited to
the rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.
Except as otherwise provided by the Board of Directors:

  (1)   immediately prior to a Change in Control or at such time as a
participant ceases to be a director, officer, or employee of, or to otherwise
perform services for, the Company and its Subsidiaries due to death or
Disability, during any period of restriction, all restrictions on the shares
granted to the participant shall lapse;     (2)   at such time as a participant
ceases to be, or in the event a participant does not become, a director,
officer, or employee of, or otherwise perform services for, the Company or its
Subsidiaries for any other reason, all shares of restricted stock granted to
such participant on which the restrictions have not lapsed shall be immediately
forfeited to the Company.

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Director of Compensation
& HRIS, located in Lake Forest.

             
 
          Packaging Corporation of America
 
           
 
          By:
 
           
Accepted and Agreed:
           
 
           
 
          Paul T. Stecko
 
          Executive Chairman
 
  Date        

 